ORDER

PER CURIAM.
Clattee Williams appeals the judgment entered upon his conviction by a jury of assault on a law enforcement officer in the second degree, section 565.082 RSMo 2000, armed criminal action, section 571.015, and possession of a controlled substance (cocaine and cocaine base), section 195.202, *156for which he was sentenced to concurrent terms of ten years, five years and seven years, respectively. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).